t c no united_states tax_court compaq computer corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in a prearranged transaction designed to eliminate typical market risks p purchased and immediately resold american depository receipts adr's of a foreign_corporation on the floor of the nyse as a result of the transaction p was the shareholder of record of million adr's on the dividend record_date and received a dividend of dollar_figure less withheld foreign taxes of dollar_figure p also recognized a dollar_figure capital_loss on the sale of the adr's which was offset against previously realized capital_gains the net cash-flow from the transaction without regard to tax consequences was a dollar_figure loss held the transaction lacked economic_substance and the foreign_tax_credit claimed by p will be disallowed held further an accuracy-related_penalty will be imposed due to petitioner's negligence mark a oates john m peterson jr james m o'brien owen p martikan paul ef schick robert s walton tamara l frantzen erika s schechter a duane webber david a waimon lafayette g harter iiit and steven m surdell for petitioner dennis m kelly ginny y chung and rebecca i rosenberg for respondent cohen chief_judge the issues addressed in this opinion are whether petitioner's purchase and resale of american depository receipts adr's in lacked economic_substance and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 in a separate opinion compag computer corp subs v commissioner tcmemo_1999_220 we held that income relating to printed circuit assemblies should not be reallocated under sec_482 to petitioner from its singapore subsidiary for its and fiscal years petitioner has also filed a motion for summary_judgment on the issue of whether petitioner is entitled to foreign tax_credits for certain united kingdom advance_corporation_tax payments unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference since petitioner has been engaged in the business of designing manufacturing and selling personal computers details concerning petitioner's business operations are set forth in tcmemo_1999_220 and are not repeated here petitioner occasionally invested in the stock of other computer companies in petitioner held stock in conner peripherals inc conner peripherals a publicly traded nonaffiliated computer company petitioner sold the conner peripherals stock in date recognizing a long-term_capital_gain of dollar_figure twenty-first securities corporation twenty-first an investment firm specializing in arbitrage transactions learned of petitioner's long-term_capital_gain from the sale of conner peripherals and on date steven f jacoby jacoby a broker and account executive with twenty-first mailed a letter to petitioner soliciting petitioner's business the letter stated that twenty-first has uncovered a number of strategies that take advantage of a capital_gain including a dividend reinvestment arbitrage program drip and a proprietary variation on the drip the adr arbitrage transaction adr transaction an adr american depository receipt is a trading unit issued by a_trust which represents ownership of stock ina foreign_corporation that is deposited with the trust adr's are the customary form of trading foreign stocks on u s stock exchanges including the new york stock exchange nyse the adr transaction involves the purchase of adr's cum dividend followed by the immediate resale of the same adr's ex_dividend cum dividend refers to a purchase or sale of a share of stock or an adr share with the purchaser entitled to a declared dividend settlement taking place on or before the record_date of the dividend ex_dividend refers to the purchase or sale of stock or an adr share without the entitlement to a declared dividend settlement taking place after the record_date james j tempesta tempesta was an assistant treasurer in petitioner's treasury_department in he received his undergraduate degree in philosophy and government from georgetown university and his master's degree in finance and accounting from the university of texas tempesta's responsibilities in petitioner's treasury_department included the day-to-day investment of petitioner's cash reserves including the evaluation of investment proposals from investment bankers and other institutions he was also responsible for writing petitioner's investment policies that were in effect during date petitioner's treasury_department primarily focused on capital preservation typically investing in overnight deposits eurodollars commercial paper and tax-exempt obligations on date tempesta and petitioner's treasurer john m foster foster met with jacoby and robert n gordon gordon president of twenty-first to discuss the strategies proposed in the date letter from twenty-first ina meeting that lasted approximately an hour jacoby and gordon presented the drip strategy and the adr transaction following the meeting tempesta and foster discussed the transactions with darryl white white petitioner's chief financial officer they decided not to engage in the drip investment but chose to go forward with the adr transaction relying primarily on tempesta's recommendation tempesta notified twenty-first of this decision on date although cash-flow was generally important to petitioner's investment decisions tempesta did not perform a cash-flow analysis before agreeing to take part in the adr transaction rather tempesta's investigation of twenty-first and the adr transaction in general was limited to telephoning a reference provided by twenty-first and reviewing a spreadsheet provided by jacoby that analyzed the transaction tempesta shredded the spreadsheet a year after the transaction joseph leo leo of twenty-first was responsible for arranging the execution of the purchase and resale trades of adr's for petitioner bear stearns co inc bear stearns was used as the clearing broker for petitioner's trades and the securities selected for the transaction were adr shares of royal dutch petroleum company royal dutch royal dutch ordinary capital shares were trading in organized markets throughout the world in but primarily on the nyse in the united_states as adr's before agreeing to enter into the transaction petitioner had no specific knowledge of royal dutch and tempesta's research of royal dutch was limited to reading in the wall street journal that royal dutch declared a dividend and to observing the various market prices of royal dutch adr's in preparation for the trades leo determined the number of royal dutch adr's to be included in each purchase and resale trade he also selected the market prices to be paid varying the prices in different trades so the blended price per share equaled the actual market price plus the net dividend leo did not however discuss the size of the trades or the prices selected for the trades with any employee or representative of petitioner leo also chose to purchase the royal dutch adr's from arthur j gallagher and company gallagher gallagher had been a client of twenty-first since and participated in various investment strategies developed by twenty-first over the years during gallagher participated in several adr transaction trades as the purchaser of the adr's tempesta had no knowledge of the identity of the seller of adr's he only knew that the seller was a client of twenty-first on date leo instructed abd-n y inc abd to purchase million royal dutch adr's on petitioner's behalf from gallagher on the floor of the nyse he also instructed abd to resell the million royal dutch adr's to gallagher immediately following the purchase trades the purchase trades were made in separate cross-trades of approximately big_number adr's each with special next day settlement terms pursuant to nyse rule the aggregate purchase_price was dollar_figure cum dividend abd executed the sale trades selling the royal dutch adr's back to gallagher immediately following the related purchase trade accordingly each purchase trade and its related sale trade were completed before commencing the next purchase trade the sales transactions however had regular settlement terms of days and the aggregate sales_price was dollar_figure ex_dividend the corresponding purchase and resale trades were completed in about an hour between approximately p m and p m leo had instructed the abd floor brokers to execute the trades only if the prices selected were within the range of the current market prices thus when between the sixth and seventh trades the market price changed leo modified the price for subsequent trades to compensate for the change in addition nyse rule required an open outcry for each cross-trade and nyse rule allowed other traders on the floor or the specialist responsible for making the cross-trades to break up the transaction by taking all or part of the trade however for cross-trades priced at the market price there was no incentive to break up the transaction pursuant to the next day settlement rules the purchase cross-trades were settled between petitioner and gallagher on date on that date gallagher's account with bear stearns was credited dollar_figure for the purchase trades including a reduction for securities_and_exchange_commission fees sec fees of dollar_figure gallagher was subsequently reimbursed for the sec fees also on date petitioner transferred dollar_figure to bear stearns opening a margin_account on date pincite a m petitioner complied with the applicable margin requirements transferring dollar_figure to its margin_account with bear stearns the margin requirement for purchase and sale transactions completed on the same day wa sec_50 percent of the purchase_price of the largest trade executed on that day it was not necessary to make payments for each completed trade accordingly this wire transfer was made by petitioner to demonstrate its financial ability to pay under the applicable margin rules the dollar_figure was transferred back to petitioner that same day pincite p m pursuant to the regular settlement rules the resale cross-- trades were settled between petitioner and gallagher on date the total selling_price credited to petitioner's account with bear stearns was dollar_figure before commissions and fees expenses_incurred by petitioner with respect to the purchase and resale trades included sec fees of dollar_figure interest of dollar_figure a margin writeoff of dollar_figure and commissions of dollar_figure petitioner had originally agreed to pay twenty-first commissions of dollar_figure but twenty-first adjusted its commissions by dollar_figure to offset computational errors in calculating some of the purchase trades due to the different settlement dates petitioner was the shareholder of record of million royal dutch adr's on the dividend record_date and was therefore entitled to a dividend of dollar_figure on date royal dutch paid the declared dividend to shareholders of record as of date including petitioner contemporaneously with the dividend a corresponding payment was made to the netherlands government representing withholding amounts for dividends_paid to u s residents within the meaning of the united states--netherlands tax_treaty convention with respect to taxes on income and certain other taxes date u s -neth art vii para 62_stat_1757 the withholding payment equaled percent of the declared dividend dollar_figure accordingly a net dividend of dollar_figure was deposited into petitioner's margin_account at bear stearns and wired to petitioner on date on its federal_income_tax return petitioner reported the loss on the purchase and resale of royal dutch adr's as a short-term_capital_loss in the amount of dollar_figure calculated as follows adjusted_basis dollar_figure amount_realized big_number capital_loss s_ petitioner also reported dividend income in the amount of dollar_figure and claimed a foreign_tax_credit of dollar_figure for the income_tax withheld and paid to the netherlands government with respect to the dividend ultimate findings_of_fact every aspect of petitioner's adr transaction was deliberately predetermined and designed by petitioner and twenty-first to yield a specific result and to eliminate all economic risks and influences from outside market forces on the purchases and sales in the adr transaction petitioner had no reasonable possibility of a profit from the adr transaction without the anticipated federal_income_tax consequences petitioner had no business_purpose for the purchase and sale of royal dutch adr's apart from obtaining a federal_income_tax benefit in the form of a foreign_tax_credit while offsetting the previously recognized capital_gain opinion respondent argues that petitioner is not entitled to the foreign_tax_credit because petitioner's adr transaction had no objective economic conseguences or business_purpose other than reduction of taxes petitioner argues that it is entitled to the foreign_tax_credit because it complied with the applicable statutes and regulations that the transaction had economic_substance and that in any event the economic_substance_doctrine should not be applied to deny a foreign_tax_credit in 435_us_561 the supreme court stated that a genuine multiple-party transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax- independent considerations and not shaped solely by tax- avoidance features should be respected for tax purposes innumerable cases demonstrate the difference between closing out a real economic loss in order to minimize taxes or arranging a contemplated business transaction in a tax-advantaged manner and entering into a prearranged loss_transaction designed solely for the reduction of taxes on unrelated income in the former category are 499_us_554 and 90_tc_171 affd without published opinion 886_f2d_1318 7th cir in the latter category are 157_f3d_231 3d cir affg in part tcmemo_1997_115 364_f2d_734 2d cir and 90_tc_1054 referring to tax_shelter transactions in which a taxpayer seeks to use a minimal commitment of funds to secure a disproportionate tax_benefit the court_of_appeals for the seventh circuit stated in 765_f2d_643 7th cir affg 80_tc_955 the freedom to arrange one's affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty-bound to look beyond the contrived forms of transactions to their economic_substance and to apply the tax laws accordingly petitioner repeatedly argues and asks the court to find that it could not have had a tax savings or tax_benefit purpose in entering into the adr transaction because in this case a tax savings or tax_benefit purpose cannot be attributed to compag because compag did not enjoy any_tax reduction or other tax_benefit from the transaction compaq's taxable_income increased by approximately dollar_figure million as a result of the royal dutch adr arbitrage compagq's worldwide tax_liability increased by more than dollar_figure as a direct result of the royal adr arbitrage the reason for this increase in income taxes is obvious---compag realized a net profit with respect to the royal dutch adr arbitrage that net profit appropriately was subject_to tax petitioner's calculation of its alleged profit is as follows adr transaction adr purchase trades dollar_figure adr sale trades big_number net cash from adr transaction dollar_figure royal dutch dividend big_number transaction costs big_number pretax profit dollar_figure petitioner asserts stated differently the reduction in income_tax received by the united_states was not the result of a reduction in income_tax paid_by compag each dollar of income_tax paid to the netherlands was just as real and was the same detriment to compag as each dollar of income_tax paid to the united_states even respondent's expert acknowledged this detriment and that compaq's worldwide income_tax increased as a result of the royal dutch adr arbitrage a tax_benefit can be divined from the transaction only if the income_tax paid to the netherlands with respect to royal dutch dividend is ignored for purposes of computing income taxes paid but is included as a credit in computing compagq's u s income_tax_liability such a result is antithetical to the foreign_tax_credit regime fashioned by congress in the complete absence of any reduction in income_tax it is readily apparent that compaq could not have engaged in the transaction solely for the purpose of achieving such an income_tax reduction petitioner's rationale is that it paid dollar_figure to the netherlands through the withheld tax and paid approximately dollar_figure in u s income_tax on a reported pretax profit of approximately dollar_figure million the dollar_figure amount is petitioner's approximation of u s income_tax on dollar_figure million in income if we follow petitioner's logic however we would conclude that petitioner paid approximately dollar_figure million in worldwide income taxes on that dollar_figure million in profit petitioner cites several cases including 91_tc_838 87_tc_1471 pearlstein v commissioner tcmemo_1989_621 and rubin v commissioner tcmemo_1989_484 that conclude that the respective transactions had economic_substance because there was a reasonable opportunity for a pretax profit these cases however merely use pretax profit as a shorthand reference to profit independent of tax savings i economic profit they do not involve situations such as we have in this case where petitioner used tax reporting strategies to give the illusion of profit while simultaneously claiming a tax_credit in an amount nearly dollar_figure million that far exceeds the u s tax of dollar_figure attributed to the alleged profit and thus is available to offset tax on unrelated transactions petitioner's tax reporting strategy was an integrated package designed to produce an economic gain when--and only when--the foreign_tax_credit was claimed by reporting the gross amount of the dividend when only the net amount was received petitioner created a fictional dollar_figure million profit as a predicate for a dollar_figure million tax_credit while asserting that it made a real payment to the netherlands in the form of the dollar_figure withheld tax petitioner contends that that withholding_tax should be disregarded in determining the u s tax effect of the transaction and the economic_substance of the transaction respondent however persuasively demonstrates that petitioner would incur a prearranged economic loss from the transaction but for the foreign_tax_credit the following cash-flow analysis demonstrates the inevitable economic detriment to petitioner from engaging in the adr transaction cash-flow from adr transaction adr purchase trades dollar_figure adr sale trades big_number net cash from adr transaction dollar_figure cash-flow from dividend gross dividend big_number netherlands withholding_tax big_number net cash from dividend big_number offsetting cash-flow residual big_number cash-flow from transaction costs commissions big_number less adjustment big_number sec fees big_number margin writeoff interest net cash from transaction costs big_number net economic loss dollar_figure the cash-flow deficit arising from the transaction prior to use of the foreign_tax_credit was predetermined by the careful and tightly controlled arrangements made between petitioner and twenty-first the scenario was to capture a foreign_tax_credit by timed acquisition and sale of adr's over a 5-day period in which petitioner bought adr's cum dividend from gallagher and resold them ex_dividend to gallagher petitioner was acquiring a foreign_tax_credit not substantive ownership of royal dutch adr's see friendship dairies inc v commissioner supra pincite petitioner argues that there were risks associated with the adr transaction but neither tempesta nor any other representative of petitioner conducted an analysis or investigation regarding these alleged concerns transactions that involve no market risks are not economically substantial transactions they are mere tax artifices see 861_f2d_494 7th cir affg 87_tc_1087 tax-motivated trading patterns generally indicate a lack of economic_substance see 94_tc_738 the purchase and resale prices were predetermined by leo and the executing floor brokers did not have authority to deviate from the predetermined prices even if a price change occurred in addition the adr transaction was divided into corresponding purchase and resale cross-trades that were executed in succession almost simultaneously and within an hour on the floor of the nyse thus there was virtually no risk of price fluctuation special next-day settlement terms and large blocks of adr's were also used to minimize the risk of third parties breaking up the cross-trades and because the cross-trades were at the market price there was no risk of other traders breaking up the trades none of the outgoing cash-flow resulted from risks accordingly we have found that this transaction was deliberately predetermined and designed by petitioner and twenty- first to yield a specific result and to eliminate all market risks to satisfy the business_purpose requirement of the economic_substance inquiry the transaction must be rationally related to a useful nontax purpose that is plausible in light of the taxpayer's conduct and economic situation amc partnership v commissioner tcmemo_1997_115 affd in part revd in part and remanded 157_f3d_231 3d cir see also levy v commissioner supra pincite this inquiry takes into account whether the taxpayer conducts itself ina realistic and legitimate business fashion thoroughly considering and analyzing the ramifications of a questionable transaction before proceeding with the transaction see ups of am v commissioner tcmemo_1999_268 petitioner contends that it entered into the adr transaction as a short-term investment to make a profit apart from tax savings but the objective facts belie petitioner's assertions the adr transaction was marketed to petitioner by twenty-first for the purpose of partially shielding a capital_gain previously realized on the sale of conner peripherals stock petitioner's evaluation of the proposed transaction was less than businesslike with tempesta a well-educated experienced and financially sophisticated businessman committing petitioner to this multimillion-dollar transaction based on one meeting with twenty- first and on his call to a twenty-first reference as a whole the record indicates and we conclude that petitioner was motivated by the expected tax benefits of the adr transaction and no other business_purpose existed petitioner also contends that the adr transaction does not warrant the application of the economic_substance_doctrine because the foreign_tax_credit regime completely sets forth congress' intent as to allowable foreign tax_credits petitioner argues that an additional economic_substance requirement was not intended by congress and should not be applied in this case congress creates deductions and credits to encourage certain types of activities and the taxpayers who engage in those activities are entitled to the attendant benefits see g 87_tc_56 82_tc_1001 the foreign_tax_credit serves to prevent double_taxation and to facilitate international business transactions no bona_fide business is implicated here and we are not persuaded that congress intended to encourage or permit a transaction such as the adr transaction which is merely a manipulation of the foreign_tax_credit to achieve u s tax savings finally petitioner asserts that the enactment of sec_901 by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_941 also indicates that congress did not intend for the economic_substance_doctrine to apply under the facts of this case sec_901 provides that a taxpayer must hold stock or an adr for at least days of a prescribed 30-day period including the dividend record_date in order to claim a foreign_tax_credit with respect to foreign taxes withheld at the source on foreign dividends if the taxpayer does not meet these holding requirements the taxpayer may claim a deduction for the foreign taxes paid if certain other requirements are met sec_901 does not change our conclusion in this case that provision was passed in and was effective for dividends_paid or accrued after date the report of the senate_finance_committee indicates that no inference is intended as to the treatment under present law of tax-motivated transactions intended to transfer foreign_tax_credit benefits s rept a transaction does not avoid - - economic_substance scrutiny because the transaction predates a statute targeting the specific abuse see eg 103_tc_29 fox v commissioner supra pincite7 accordingly sec_901 enacted years after the transaction at issue has no effect on the outcome of this case accuracy-related_penalty respondent determined that petitioner is liable for the sec_6662 penalty for sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the underpayment attributable to the adr transaction was due to negligence see sec_6662 b negligence includes a failure to make a reasonable attempt to comply with provisions of the internal revenue laws or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see sec_6662 c marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 sec_1_6662-3 income_tax regs petitioner bears the burden of proving that respondent's determinations are erroneous see rule a 904_f2d_1011 5th cir affg 89_tc_849 affd 501_us_868 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of an underpayment and that the taxpayer acted in good_faith with respect to such portion see sec c the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability for the year see id respondent argues that petitioner is liable for the accuracy-related_penalty because petitioner negligently disregarded the economic_substance of the adr transaction petitioner failed to meet its burden of proving that the underpayment was not due to negligence and petitioner failed to offer evidence that there was reasonable_cause for its return position for the adr transaction or that it acted in good_faith with respect to such item petitioner argues that there is no basis for a negligence_penalty because the return position was reasonable application of the economic_substance_doctrine to the adr transaction is inherently imprecise and application of the economic_substance_doctrine to disregard a foreign_tax_credit raises an issue of first impression we agree with respondent in this case tempesta foster and white were sophisticated professionals with investment experience and should have been alerted to the questionable economic nature of the adr transaction they however failed to take even the most rudimentary steps to investigate the bona_fide economic aspects of the adr transaction see freytag v commissioner supra as set forth in the findings_of_fact petitioner did not investigate the details of the transaction the entity it was investing in the parties it was doing business with or the cash-flow implications of the transaction petitioner offered no evidence that it satisfied the reasonable and ordinarily prudent person standard or relied on the advice of its tax department or counsel if any communications occurred in which consideration was given to the correctness of petitioner's tax_return position when the return was prepared and filed petitioner has chosen not to disclose those communications we conclude that petitioner was negligent and the sec_6662 penalty is appropriately applied our holding in this opinion will be incorporated into the decision to be entered in this case when all other issues are resolved
